DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 1, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Neither of the foreign references or the PCT Search Report is present in either this case r the parent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 49 depends from cancelled claim 1. It has been searched and examined as if it were dependent from claim 31.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 31-36 and 40-50 are rejected under 35 U.S.C. 103 as being unpatentable over Minor, US 7,569,170. The Minor reference discloses compositions useful in refrigeration, air conditioning and heat pumps systems (abstract). The compositions produce cooling or heating as heat transfer fluids. The compositions comprise a fluoroolefin and at least one other component. See the last composition in Table 2 in column 9, which discloses the utility of compositions consisting of 1234yf, R-32, R-125 and CF3I in preferred weight percentages of 1-97/1-97/1-97/1-97, and more preferably 10-80/5-70/10-80/5-80, respectively. The reference further discloses that the compositions would be expected to maintain desired properties and functionalities when the concentrations are +/- 2% of the disclosed values (col. 9, line 43). See the last two compositions in column 83. These consist of R-32, R-125, CF3I and 1234yf in amounts of 50/10/35/5 and 50/5/40/5 percent by weight, respectively.  The difference between +/- 2% of 48% and +/- 2% “less than 48%” is vanishingly small. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). The ratio of R-32 + 1234yf to R-125 + CF3I is 1.22:1. This ratio is well within 2% of the ratio recited in claim 1. BHT, a phenolic compound, may be added (col. 20, line 39). Suitable lubricants are disclosed at col. 19, line 30-col. 20, line 8. Use in automobile air conditioning is disclosed at col. 42, lines 15-17. Use in residential air . 
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Minor, US 7,569,170 in view of Singh et al., US 2012/0187330 A1. The Minor reference is summarized above. Use of farnesene and diphenyl phosphite as stabilizers is not disclosed. 
The Singh reference teaches stabilized iodocarbon compositions which are useful as refrigerants for heating and cooling. Suitable iodocarbons include trifluoroiodomethane [0009]. The compositions may further comprise tetrafluoropropenes, particularly 1234yf [0027], and they may further comprise one or more saturated hydrofluorocarbons [0026]. These include R-32 and R-125 [0071]-[0072]. One or more stabilizers may be added. Suitable free-radical-scavenging stabilizers include diene-based compounds, phosphites and unhindered or mildly hindered phenols [0014]+. Suitable diene-based compounds include farnesene [0049]. 
It would have been obvious at the time of filing to use the stabilizers of Singh in the compositions of Minor, because Minor discloses at col. 20, lines 36+ that stabilizers generally, including free radical scavengers, may be added to compositions which may consist of 1234yf, R-32, R-125, and CF3I, and Singh teaches specific radical scavengers, including farnesene, BHT and diphenyl phosphite, which may be added to compositions which may comprise 1234yf, R-32, R-125 and CF3I. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761